DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 October 2021 has been entered.
 
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-33 are canceled.  Claims 34-49 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 1, 4, 15, 17, 19, 20, and 23 under 35 U.S.C. 112(a) as failing to comply with the written description requirement as set forth at pp. 3-5 of the previous Office action (mailed 16 July 2021) is withdrawn in view of the canceled and newly submitted claims (received 18 October 2021).



Matter of Record
	It is noted that adequate written description for the new sequence limitations recited in claim 34 can be found in Table 3, as per Applicant’s comments at p. 5 of the remarks received 18 October 2021.  

Claim Objections
Claims 40 and 47 are objected to because of the following informalities:  Claim 40 appears to contain a typographical error, wherein “se(Fv)2” should be “sc(Fv)2.”.  Claim 47 fails to end with a period.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 34-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,457,733 in view of Andreev et al. (2012, Frontiers in Immunology 3(216):1-13). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

The differences between the claim sets includes the patient population being treated.  The instant claims are limited to subjects having a respiratory inflammatory disorder selected from the group consisting of allergic asthma, respiratory allergy, COPD, emphysema, chronic bronchitis, chronic sinusitis, or cystic fibrosis, wherein the patented claims recite a patient population having a condition that would benefit from upregulation of an immune response, including asthma associated with impaired airway tolerance (claim 3).  However, it was well-known in the prior art that allergic asthma is a type of asthma that is associated with impaired airway tolerance.  See review by Andreev et al.  Accordingly, the patented claims recite a patient population that is recited in the alternative in the instant claims, rendering them obvious.
  Another difference between the claim sets is that the instant claims recite antibody types that are murine, chimeric, humanized, composite, human, or detectably labeled, whereas the patented claims recite antibody types that are Fv, Fav, F(ab’)2, Fab’, dsFv, scFv, sc(Fv)2, and diabodies.  However, it is noted that diabodies can be considered chimeric (as they are made with linkers) and further can be considered “detectably labeled” in that the linker or one of the chains in the diabody can be detected.

Instant claims 41 and 42 refer to a heterologous agent that can be a biologic agent.  However, it is noted that a diabody, which is specifically recited in the patented claims, contains a heterologous agent, such as a linker.  Since the linker allows for separation of the two chains of the diabody and subsequent binding to other heavy and light chains for biological effects, it can be considered a biologic agent.  A species recited in the patented claims anticipates the genus recited in the instant claims.
Claim 43 recites a pharmaceutically acceptable formulation.  While this is not expressly recited in the patented claims, the patented claims clearly recite therapeutic methods of administering an antibody.  A pharmaceutically acceptable formulation would have been required for the patented methods to work. For example, antibodies are large proteins which must be folded properly for them to have biological activity.  Such requires a proper solution and, if it is to be administered for therapeutic effect, a pharmaceutically acceptable solution.
Claim 45 recites administration of additional therapeutics such as corticosteroids, which are not recited in the patented claims.  However, such were known to be useful in treating allergic asthma, as evidenced by Andreev et al.  See p. 3, right column.  Accordingly, it would have been obvious to add such to the methods recite din the patented claims to arrive at the instantly claimed methods.
Claim 46 recites administration routes which are not expressly recited by the patented claims.  However, it is noted that antibody therapy is commonly administered systemically, such as by injection.  Absent evidence to the contrary, such routes would have been obvious.
Claims 47 and 48 recite administration to mammals and humans, respectively.  While the patented claims do not expressly recite such, they recite diseases and disorders that are well-known to exist in humans and thus should be treated.  Such a patient population would have been obvious to the ordinary skilled artisan.
Finally, claim 49 recites effects of administering the antibody.  However, since the patented claims recite administration of the same agent to the same patient population, such effects would have bene inherent absent evidence to the contrary.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
11 February 2022